

117 HR 3674 IH: Vet Center Support Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3674IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Phillips introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a report on mental health care furnished by the Department of Veterans Affairs in certain States.1.Short titleThis Act may be cited as the Vet Center Support Act.2.Assessment of mental health care furnished by the Department of Veterans Affairs in certain States(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report regarding mental health care furnished by the Department of Veterans Affairs to veterans in each covered State.(b)ElementsThe report under subsection (a) shall include, with respect to covered States, the following:(1)An assessment of the ability of the Department to furnish to veterans—(A)readjustment counseling;(B)therapy for post-traumatic stress disorder and other trauma-related therapy;(C)group counseling;(D)marriage and family counseling;(E)military sexual trauma counseling;(F)bereavement counseling;(G)screenings and referrals for medical issues;(H)substance abuse assessments and referrals;(I)employment assessments and referrals; and(J)explanations and referrals regarding benefits furnished through the Veterans Benefits Administration of the Department.(2)An assessment of the feasibility of establishing additional Vet Centers.(3)An assessment of the feasibility of increasing staff at existing Vet Centers to ensure comprehensive coverage, including with respect to barriers regarding—(A)demonstrating a need for additional Vet Centers, mobile Vet Centers, and community access points;(B)including drive time as a measure of productivity while conducting outreach to underserved areas; and(C)building a new Vet Center.(4)An analysis of staffing shortages at Vet Centers, including delays in approving and processing new hires.(5)An outreach strategy for using mobile Vet Centers, Vet Center outstations, and community access points to ensure that mental health care services reach veterans in underserved areas.(c)DefinitionsIn this section:(1)Covered StateThe term covered State means each State (including the District of Columbia, Puerto Rico, and any territory or possession of the United States) that has a ratio of one Vet Center per 100,000 or more veterans who reside in such State (as such population is determined by the Secretary of Veterans Affairs, acting through the National Center for Veterans Analysis and Statistics, for fiscal year 2021).(2)Vet CenterThe term Vet Center has the meaning given that term in section 1712A of title 38, United States Code, including with respect to Vet Center outstations, but not including mobile Vet Centers.